UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2017 FNCB Bancorp,Inc. (Exact name of registrant as specified in its Charter) Pennsylvania 000-53869 23-2900790 (State or other jurisdiction (Commission file number) (IRS Employer of incorporation) Identification No.) 102 E. Drinker St., Dunmore, PA, 18512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐ If an emerging growth company, indicated by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.07 . Submission of Matters to a Vote of Security Holders . At the Annual Meeting, held on May 17, 2017, the FNCB Bancorp, Inc.’s (the “Company”) shareholders voted on: (i) the election of each of the Company’s three (3) nominees for Class A directors; (ii) a proposal to hold an advisory vote on the compensation of the Company’s named executive officers; and (iii) a proposal to ratify the appointment of Baker Tilly Virchow Krause, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2017. The results of the voting were as follows: 1. Proposal No. 1: Election of Directors. The shareholders of the Company elected all of the Class A directors by the following vote: Class A Nominees For Withheld Broker Non-Vote Gerard A. Champi Louis A. DeNaples Keith W. Eckel 2. Proposal No. 2: Advisory vote on the compensation of the Company’s named executive officers The shareholders of the Company approved the compensation of the Company’s named executive officers by the following vote: For Against Abstain Broker Non-Vote 3. Proposal No. 3: Ratification of the appointment of the Company’s independent registered public accounting firm. The shareholders of the Company ratified the appointment of Baker Tilly Virchow Krause, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2017 by the following vote: For Against Abstain Broker Non-Vote 0 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNCB BANCORP,INC. By: /s/ Stephanie A. Westington Stephanie A. Westington Senior Vice President and Controller Dated: May 19, 2017
